DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
	Claim 1 contains typographical errors that require correction. Specifically, line 3 refers to “conductive polymer suspension” instead of --a conductive polymer suspension--.
	Claim 1, line 10 similarly requires changing “twisted nanofiber structure” to --a twisted nanofiber structure--
	Claim 5 line 1 can also be improved by changing “weight percentages” to --the weight percentages--. 
	Claim 5 also incorporates a weight percentage for water which lacks antecedent basis. The parent claims do not introduce water as a component of the conductive polymer suspension. Accordingly “weight percentage” of water lacks antecedent basis. The claims need to introduce water into the mixture before defining the weight percentage of water.
	Claim 6 refers to a needle “gage” when it should be --gauge--
	Claim 6 also refers to “the electric field” when the parent claim 1 includes “electric fields” (plural). The language can be changed to refer to --one of the electric fields--.
	Depending claims incorporate the 112 issues of the parent claims.
Claim Interpretation
	Claim 10 refers to “preparing a CNC aqueous solution comprising poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS)”. By describing the solution as “CNC” and aqueous, the solution also includes CNC and water (specifically further included in claim 11).
Allowable Subject Matter
Claims 10-14 are allowed.
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 1, the examiner was unable to find prior art teaching the method of making a CNC yarn using the dispensing needle and metal stage with electric fields. 
For claim 10, the examiner was unable to find a vertical dipping process for nanofibers of PDLLA submerged in a CNC/PEDOT:PSS solution. The examiner further notes that PDLLA is dipped as a “nanofiber” and is referred to as a CNC based humidity sensing “fiber” after dipping. Based on the claim limitations it is likely that the final fiber is also a nanofiber, but it is not required by the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712